DETAILED ACTION
This Action is responsive to the Amendment filed on 06/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Initially, and regarding Claims 10 and 11, note that a “product-by-process” claim is directed to the product per se, no matter how actually made. See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claims or not. As stated in Thorpe,
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
Claims 1, 3-7, and 9-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2015/0107086A), in view of Qin (CN 108231973A), in view of LeBoeuf (US 2005/0006651).

Regarding claim 1, Kim (see, e.g., FIG. 43) discloses a light emitting element package comprising:
a light emitting element 2 (Para 0041); and
a cover member 4, 4c contacting an upper surface of the light emitting element 2 while covering the light emitting element 2 (Para 0041),
Although Kim shows substantial features of the claimed invention, Kim fails to expressly teach a substrate provided with an interconnect portion; a light emitting element mounted on the substrate and connected to the interconnect portion; and the cover member comprises Teflon-based organic polymers and has a light transmittance of 85% or more in an ultraviolet wavelength range.
Qin (see, e.g., FIG. 2), on the other hand, discloses a substrate 30 provided with an interconnect portion 34 (e.g., top wiring layer, through via, bottom wiring layer); a light emitting element 36 mounted on the substrate 30 and connected to the interconnect portion 34 (e.g., top wiring layer, through via, bottom wiring layer) for the purpose of transmitting electrical energy required for the LED chip (pg. 3, para 6; pg. 4, para 10; pg. 5, para 1). 
The combination of Kim/Qin teaches that a light emitting element 2 (as taught by Kim) mounted on the substrate 30 (as taught by Qin) and connected to the interconnect portion 34 (e.g., top wiring layer, through via, bottom wiring layer) (as taught by Qin); and the cover member 4, 4c (as taught by Kim) is structured to extend beyond the upper surface of the light emitting element 2 (as taught by Kim) and cover another structure 4b (as taught by Kim) including a sidewall 4b (as taught by Kim) disposed on the substrate 30 (as taught by Qin), an entire reflective film formed on the sidewall, the substrate or both, an entire upper interconnect formed on the substrate, or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate provided with an interconnection portion of Qin for the device as described by Kim for the purpose of transmitting electrical energy required for the LED chip (pg. 3, para 6).
LeBoeuf (see, e.g., FIG. 1), on the other hand, discloses the cover member 120 comprises Teflon-based organic polymers (i.e., polytetrafluoroethylene) and has a light transmittance of 85% or more in an ultraviolet wavelength range for the purpose of improving UV light extraction from the LED (Para 0017, Para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed modify the material of the cover member of Kim with the cover member comprising Teflon-based organic polymer as described by LeBoeuf for the purpose of improving UV light extraction from the LED (Para 0017-Para 0018).

Regarding claim 3, the combination of Kim (see, e.g., FIG. 43) / Qin (see, e.g., FIG. 2) teaches that the sidewall 4b (as taught by Kim) defines a cavity [e.g., created with sidewall 4b (of Kim) and the substrate 30 (of Qin)] in which the light emitting element 2 (as taught by Kim) is disposed (Kim: Para 0039; Qin: pg. 3, para 6).

Regarding claim 4, the combination of Kim (see, e.g., FIG. 43) / Qin (see, e.g., FIG. 2) teaches that an upper surface of the sidewall 4b (as taught by Kim) has a height corresponding to a height from an upper surface of the substrate 30 (as taught by Kim) to the upper surface of the light emitting element 2 (as taught by Kim).

Regarding claim 5, Kim (see, e.g., FIG. 43) teaches that the cover member 4, 4c covers the upper surface of the sidewall 4b and the upper surface of the light emitting element 2.

Regarding claim 6, Kim (see, e.g., FIG. 43) teaches that the cover member 4, 4c contacts the upper surface and a side surface of the light emitting element 2 to cover the light emitting element 2.

Regarding claim 7, the combination of Kim (see, e.g., FIG. 43) / Qin (see, e.g., FIG. 2) teaches that an inner surface of the sidewall 4b (as taught by Kim) defining the cavity [e.g., created with sidewall 4b (of Kim) and the substrate 30 (of Qin)] includes an inclined surface (Para 0039; Qin: pg. 3, para 6).

Regarding claim 9, the combination of Kim (see, e.g., FIG. 43) / Qin (see, e.g., FIG. 2) teaches that the cover member 4, 4c (of Kim) contacts the upper surface and a side surface of the light emitting element 2 and a portion of the substrate 30 (of Qin) to cover the light emitting element 2 (of Kim) and the portion of the substrate 30 (of Qin).

Regarding claim 10, Kim (see, e.g., FIG. 43) teaches that the cover member 4, 4c further comprises a light transmitting material (Para 0014). 
Examiner Note: it is noted that Kim/Qin/LeBoeuf shows all aspects of the light emitting element package according to the claimed invention (see, e.g., FIG. 43) and the method steps of the light transmitting material deposited on the substrate and the light emitting element and subsequently cured are intermediate steps that does not affect the structure of the final device.

Regarding claim 11, Kim (see, e.g., FIG. 43) teaches the cover member 4, 4c comprises light transmitting material (Para 0014). 
Examiner Note: it is noted that Kim/Qin/LeBoeuf shows all aspects of the light emitting element package according to the claimed invention (Kim: see, e.g., FIG. 43 and Para 0041; Qin: see, e.g., FIG. 2; pg. 3, para 6; pg. 4, para 10; pg. 5, para 1) and the method steps of droplets of a light transmitting material dropped on the substrate and subsequently cured are intermediate steps that does not affect the structure of the final device. 

Regarding claim 12, the combination of Kim (see, e.g., FIG. 43) / Qin (see, e.g., FIG. 2) teaches that the cover member 4, 4c (of Kim) has a semispherical shape 4c (of Kim) on the substrate 30 (of Qin).

Regarding claim 16, LeBoeuf (see, e.g., FIG. 1) teaches that the substrate, the cover member 120, or both have flexibility (Para 0017, Para 0018).
Examiner Note: The cover member is of the same material as disclosed by applicant (see, e.g., Para 0074 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.

Regarding claim 17, Qin (see, e.g., FIG. 2) teaches that the interconnect portion 34 comprises: an upper interconnect 34 (e.g., top wiring layer) disposed on an upper surface of the substrate 30 and connected to the light emitting element 36; a penetration interconnect 34 (e.g., through via) penetrating the substrate 30 and connected to the upper interconnect 34 (e.g., top wiring layer); and a lower interconnect 34 (e.g., bottom wiring layer) disposed on a lower surface of the substrate 30 and connected to the penetration interconnect 34 (e.g., through via) (pg. 3, para 6; pg. 4, para 10; pg. 5, para 1). 
Regarding claim 18, Kim (see, e.g., FIG. 43) teaches that the light emitting element 2 is a flip-chip type light emitting diode (Para 0015).

Claims 2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2015/0107086A), in view of Qin (CN 108231973A), in view of LeBoeuf (US 2005/0006651), and further in view of Liu (US 2018/0006203).

Regarding claim 2, although Kim/Qin/LeBoeuf show substantial features of the claimed invention, Kim/Qin/LeBoeuf fail to expressly teach a reflective film formed on the substrate, wherein the reflective film comprises the Teflon-based organic polymers and the organic polymers of the reflective film are stretchable and expandable.
Liu (see, e.g., FIG. 1) teaches a reflective film 44 formed on the substrate 40, wherein the reflective film 44 comprises the Teflon-based organic polymers (i.e., polytetrafluoroethylene) and the organic polymers (i.e., polytetrafluoroethylene) of the reflective film 44 are stretchable and expandable for the purpose of improving light extraction from the device (Para 0019, Para 0022).
Examiner Note: The reflective film of Liu is of the same material as disclosed by applicant (see, e.g., Para 0084 of the disclosure, as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reflective film of Liu to the substrate of Kim/Qin/LeBoeuf for the purpose of improving light extraction from the device (Para 0022).

Regarding claim 13, although Kim/Qin/LeBoeuf show substantial features of the claimed invention, Kim/Qin/LeBoeuf fail to expressly teach a reflective film formed on the substrate, wherein the reflective film has a light transmittance of 85% or more in the wavelength band of 250 nm to 400 nm.
Liu (see, e.g., FIG. 1) teaches a reflective film 44 formed on the substrate 40, wherein the reflective film 44 has a light transmittance of 85% or more in the wavelength band of 250 nm to 400 nm for the purpose of improving light extraction from the device (Para 0019, Para 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reflective film of Liu to the substrate of Kim/Qin/LeBoeuf for the purpose of improving light extraction from the device (Para 0022).

Regarding claim 14, Liu (see, e.g., FIG. 1) teaches that the reflective film 44 comprises organic polymers having polymer nodes linked to each other by fibrils forming fine porous vacancies (Para 0019).
Examiner Note: The reflective film is of the same material as disclosed by applicant (see, e.g., Para 0084 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Regarding claim 15, Liu (see, e.g., FIG. 1) teaches that the organic polymers of the reflective film 44 further comprise a polytetrafluoroethylene resin, the polytetrafluoroethylene resin being stretchable and expandable (Para 0019).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2015/0107086A), in view of Qin (CN 108231973A), in view of LeBoeuf (US 2005/0006651), and further in view of Park (US 20120074434).

Regarding claim 8, although Kim/Qin/LeBoeuf show substantial features of the claimed invention, Kim/Qin/LeBoeuf fail to expressly teach a reflective film formed on the substrate, wherein at least a part of the reflective film is disposed on the inner surface of the sidewall.
Park (see, e.g., FIG. 5), on the other hand, discloses a reflective film 500 formed on the substrate 200, wherein at least a part of the reflective film 500 is disposed on the inner surface of the sidewall for the purpose of blocking thermal degradation of the LED device (Para 0072, Para 0082). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the reflective film of Park in the device as described by Kim/Qin/LeBoeuf for the purpose of blocking thermal degradation of the LED device (Para 0082).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2015/0107086A), in view of Qin (CN 108231973A), in view of Liu (US 2018/0006203), in view of LeBoeuf (US 2005/0006651).

Regarding claim 19, Kim (see, e.g., FIG. 43) discloses a light emitting element package comprising:
a light emitting element 2 (Para 0041); and
a cover member 4, 4c contacting an upper surface of the light emitting element 2 while covering the light emitting element 2 (Para 0041), 
Although Kim shows substantial features of the claimed invention, Kim fails to expressly teach a substrate provided with an interconnect portion including an upper interconnect formed on the substrate; a reflective film formed on the substrate; a light emitting element mounted on the substrate and connected to the interconnect portion; wherein the cover member and the reflective film comprise organic polymers and an organic polymer of the reflective film has polymer nodes linked to each other by fibris forming fine porous vacancies; wherein the cover member is structured to extend beyond an upper surface of the light emitting element and cover another structure including a sidewall disposed on the substrate, an entire reflection film formed on the sidewall, the substrate, or both, an entire upper interconnect, or a combination thereof. 
Qin (see, e.g., FIG. 2), on the other hand, discloses a substrate 30 provided with an interconnect portion 34 (e.g., top wiring layer, through via, and bottom wiring layer) including an upper interconnect 34 (e.g., top wiring layer) formed on the substrate 30; a light emitting element 36 mounted on the substrate 30 and connected to the interconnect portion 34 (top wiring layer, through via, bottom wiring layer) for the purpose of transmitting electrical energy required for the LED chip (pg. 3, para 6; pg. 4, para 10; pg. 5, para 1). 
The combination of Kim/Qin teaches that a light emitting element 2 (as taught by Kim) mounted on the substrate 30 (as taught by Qin) and connected to the interconnect portion 34 (top wiring layer, through via, bottom wiring layer) (as taught by Qin); and wherein the cover member 4, 4c (as taught by Kim) is structured to extend beyond the upper surface of the light emitting element 2 (as taught by Kim) and cover another structure 4b (as taught by Kim) including a sidewall 4b (as taught by Kim) disposed on the substrate 30 (as taught by Qin), an entire reflective film formed on the sidewall, the substrate or both, an entire upper interconnect formed on the substrate, or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate provided with an interconnection portion of Qin for the device as described by Kim for the purpose of transmitting electrical energy required for the LED chip (pg. 3, para 6).
Liu (see, e.g., FIG. 1) teaches a reflective film 44 formed on the substrate 40; the reflective film 44 comprises organic polymers (i.e., polytetrafluoroethylene), and an organic polymer (i.e., polytetrafluoroethylene) of the reflective film 44 has polymer nodes linked to each other by fibris forming fine porous vacancies for the purpose of improving light extraction from the device (Para 0019, Para 0022).
Examiner Note: The reflective film of Liu is of the same material as disclosed by applicant (see, e.g., Para 0084 of the disclosure, as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reflective film of Liu to the substrate of Kim/Qin for the purpose of improving light extraction from the device (Para 0022).
LeBoeuf (see, e.g., FIG. 1), on the other hand, teaches a cover member 120 comprises organic polymers (i.e., polytetrafluoroethylene) for the purpose of improving UV light extraction from the LED (Para 0017, Para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed modify the material of the cover member of Kim with the cover member comprising organic polymer as described by LeBoeuf for the purpose of improving UV light extraction from the LED (Para 0017-Para 0018).

Regarding claim 20, Kim (see, e.g., FIG. 43) discloses a light emitting element package comprising:
a light emitting element 2 (Para 0041); and
a cover member 4, 4c contacting an upper surface of the light emitting element 2 while covering the light emitting element 2 (Para 0041),
Although Kim shows substantial features of the claimed invention, Kim fails to expressly teach a substrate provided with an interconnect portion including an upper interconnect formed on the substrate; a reflective film formed on the substrate; a light emitting element mounted on the substrate and connected to the interconnect portion; wherein each of the cover member and the reflective film comprise organic polymers, and a thickness of the reflective film is different from the thickness of the cover member; wherein the cover member is structured to extend beyond an upper surface of the light emitting element and cover another structure including a sidewall disposed on the substrate, an entire reflection film formed on the sidewall, the substrate, or both, an entire upper interconnect, or a combination thereof. 
Qin (see, e.g., FIG. 2), on the other hand, discloses a substrate 30 provided with an interconnect portion 34 (e.g., top wiring layer, through via, and bottom wiring layer) including an upper interconnect 34 (e.g., top wiring layer) formed on the substrate 30; a light emitting element 36 mounted on the substrate 30 and connected to the interconnect portion 34 (top wiring layer, through via, bottom wiring layer) for the purpose of transmitting electrical energy required for the LED chip (pg. 3, para 6; pg. 4, para 10; pg. 5, para 1). 
The combination of Kim/Qin teaches that a light emitting element 2 (as taught by Kim) mounted on the substrate 30 (as taught by Qin) and connected to the interconnect portion 34 (top wiring layer, through via, bottom wiring layer) (as taught by Qin); and wherein the cover member 4, 4c (as taught by Kim) is structured to extend beyond the upper surface of the light emitting element 2 (as taught by Kim) and cover another structure 4b (as taught by Kim) including a sidewall 4b (as taught by Kim) disposed on the substrate 30 (as taught by Qin), an entire reflective film formed on the sidewall, the substrate or both, an entire upper interconnect formed on the substrate, or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate provided with an interconnection portion of Qin for the device as described by Kim for the purpose of transmitting electrical energy required for the LED chip (pg. 3, para 6).
Liu (see, e.g., FIG. 1) teaches a reflective film 44 formed on the substrate 40; the reflective film comprises organic polymers (i.e., polytetrafluoroethylene), and a thickness of the reflective film 44 is different from the thickness of the cover member 46 for the purpose of improving light extraction from the device (Para 0019, Para 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reflective film of Liu to the substrate of Kim/Qin for the purpose of improving light extraction from the device (Para 0022).
LeBoeuf (see, e.g., FIG. 1), on the other hand, discloses that a cover member 120 comprises organic polymers (i.e., polytetrafluoroethylene) for the purpose of improving UV light extraction from the LED (Para 0017, Para 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed modify the material of the cover member of Kim with the cover member comprising organic polymer as described by LeBoeuf for the purpose of improving UV light extraction from the LED (Para 0017-Para 0018).

Response to Arguments
Applicant’s arguments with respect to claims 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817